 1   Cassandra M. Angel, SBN 237976
     Dylan R. Williams, SBN 282123
 2   GORDON-CREED, KELLEY,
 3   HOLL & SUGERMAN, LLP
     101 Montgomery Street, Suite 2650
 4   San Francisco, CA 94104
     Telephone: (415) 421-3100
 5   Facsimile: (415) 421-3150
 6   angel@gkhs.com; williams@gkhs.com

 7   Attorneys for Defendant
     LINN STAR TRANSFER, INC.
 8
 9
                                     UNITED STATE DISTRICT COURT
10                                 NORTHERN DISTRICT OF CALIFORNIA
11
     FAYE VADEN and ALMA JACKSON,                           Case No.: 4:19-cv-01846-HSG
12
                    Plaintiff,
13          vs.                                             STIPULATION AND PROPOSED
                                                            ORDER CONTINUING MEDIATION
14
     HAIER US APPLIANCE SOLUTIONS, INC.,                    DEADLINE [L.R. 6-2]
15   LINN STAR TRANSFER, INC., MABE SA de
     CV, and DOES 1 - 25,
16
17                  Defendants.

18
19
20          Plaintiffs FAYE VADEN and ALMA JACKSON, and Defendants LINN STAR TRANSFER,
21   INC. and HAIER US APPLIANCE SOLUTIONS, INC., dba GE APPLIANCES, by and through their
22   respective counsel, hereby stipulate as follows pursuant to Civil L.R. 6-2:
23          1.      The Court ordered the parties to complete private mediation by September 15, 2019.
24          2.      The parties previously scheduled mediation with court-appointed mediator Robert L.
25   Hines (“Mr. Hines”) of the law firm Farella, Braun + Martel, LLP for September 11, 2019.
26          3.      On September 5, 2019 Mr. Hines advised the parties that a conflict had arisen, and that he
27   was no longer available for mediation on September 11, 2019. As a result the mediation was continued
28   to September 16, 2019, the first day that all parties and the mediator were available.


                        _____________________________________________________
                                                Page 1
                    STIPULATION AND PROPOSED ORDER TO CONTINUE MEDIATION DEADLINE
 1          4.      Based on the foregoing, the parties, by and through their respective counsel, hereby
 2   stipulate that the deadline to mediate this matter be continued until and through September 16, 2019.
 3          IT IS SO STIPULATED.
 4   Dated: September 11, 2019                              DAVID RATNER LAW FIRM, LLP
 5
 6                                                  By:     /s/
                                                            David S. Ratner
 7                                                          Attorneys for Plaintiffs
                                                            FAYE VADEN and ALMA JACKSON
 8
 9
     Dated: September 11, 2019                              LAW OFFICE OF DAMIEN MOROZUMI
10
11
                                                    By:     /s/
12                                                          Damien Morozumi
                                                            Attorneys for Defendant
13                                                          HAIER US APPLIANCE SOLUTIONS, INC.,
                                                            dba GE APPLIANCES
14
15
     Dated: September 11, 2019                              GORDON-CREED, KELLEY,
16                                                          HOLL & SUGERMAN, LLP
17
18                                                  By:     /s/
                                                            Dylan R. Williams
19                                                          Attorneys for Defendant
                                                            LINN STAR TRANSFER, INC.
20
21          SIGNATURE ATTESTATION: I, Dylan Williams, attest pursuant to Local Rule 5-1(i)(3) that
22   all the signatories above concur with the filing of this stipulation.
23
24          PURSUANT TO STIPULATION, IT IS SO ORDERED.

25
26          9/13/2019 _____, 2019
     Dated: September                                       _______________________________
                                                            Hon. Haywood S. Gilliam, Jr.
27                                                          United States District Judge
28


                         _____________________________________________________
                                                Page 2
                    STIPULATION AND PROPOSED ORDER TO CONTINUE MEDIATION DEADLINE
